Citation Nr: 1529795	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-18 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for spondylosis, cervical spine.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to a rating in excess of 20 percent for right ankle instability, status post repair (right ankle disability).

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1962 and from January 1967 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2009 and April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran asserts that he is unemployable in part as result of his service-connected right ankle disability.  The claim for a TDIU was denied by the RO in September 2013 and was addressed in a May 2014 Supplemental Statement of the Case.  The Board assumes jurisdiction over the TDIU claim as part and parcel of the claim for an increased rating for right ankle disability.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for cervical spine disability, entitlement to a rating in excess of 20 percent for right ankle instability, status post repair (right ankle disability), and entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final July 2007 decision the Board reopened and denied the Veteran' claim for service connection for spondylosis, cervical spine.

2.  Since the July 2007 Board denial of the claim for service connection for spondylosis, cervical spine, new evidence was received that relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2007 Board decision that denied a claim for service connection for spondylosis, cervical spine, is final.  38 U.S.C.A. § 7104 (West 2014).
 
2.  Evidence received since the July 2007 Board decision that denied service connection for spondylosis, cervical spine, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  In the present case, the Board reopens the claim for service connection for cervical spine disorder.  Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Further development pursuant to VA's duty to assist with respect to the reopened claim will be addressed in the remand portion of this decision.

An unappealed adverse determination by the Board is final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 19.25, 19.26.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

At the time of a July 2007 Board decision, the Veteran contended that he had cervical spine disorder that was related to being punched in the nose during service, which is documented in the service treatment records; related to an automobile accident in service, which is not documented; and is related to heavy work during service.  

In its July 2007 decision the Board denied the Veteran's claim for service connection for spondylosis, cervical spine, on the basis that the record contained no evidence of any complaints of or treatment for a neck disorder during service, no objective evidence that the veteran's cervical spine disorder was incurred in or aggravated by service, and no competent medical evidence that links the Veteran's current cervical spine disorder to service.  

Evidence in the claims file at the time of the Board's July 2007 denial of the Veteran's claim included a letter dated and received in July 1970, within 5 months of service discharge, by a private treating neurologist, Dr. J.  Dr. J reported the Veteran's account to him of carrying heavy loads on his back and arms during service, being struck in the face during service, and having an automobile accident several years ago while in the service.  According to the neurologist, the veteran's post-service employment (which entailed raising his arms and mopping, waxing, and scrubbing with his head hyperextended) had aggravated a pre-existing disease, cervical disc degeneration and spondylolysis.  Also associated with the claims file, were extended records of the Veteran's hospitalization from July 17, 1970, to July 23, 1970, for cervical spondylosis, with notes in these records from Dr. Jennings.  Both the admission and final diagnoses included cervical spondylosis.

Since the time of the Board's July 2007 decision, a February 2012 questionnaire received in February 2012, from a private clinician diagnosed, among other conditions, cervical spondylosis.  The clinician noted that he had treated the Veteran regarding his disability for the past 4 years and 6 months and that he was considered the Veteran's primary care provider regarding his disabilities.  He opined that the Veteran's cervical disc degeneration condition was more likely than not related to the Veteran's broken nose during military service.  He explained that it was noted in one of the treating neurosurgeon's notes that he had been having pain in the neck and arm since his time in service.

Similarly, in a statement received in July 2014, the same clinician diagnosed post-operative changes with anterior fixation extending from C4-6 with severe degenerative changes.  He noted that he had treated the Veteran regarding his disabilities for the past 6 years and 10 months and that he was considered the Veteran's primary care provider regarding his disabilities.  He opined that the Veteran's cervical disc degeneration condition was more likely than not related to the Veteran's broken nose during service.  He explained that the blunt force trauma that caused the broken nose could have been the nexus that began the degenerative changes that ultimately led to the need for surgery. 

The February 2012 and July 2014 medical opinions constitute new evidence that relates to unestablished facts necessary to substantiate the claim, i.e., in-service incurrence and medical nexus, and are neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  Further, this evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for cervical spine disorder is reopened.


ORDER

The claim for service connection for cervical spine disorder is reopened.


REMAND

Service connection for a cervical spine disorder

The Veteran contends that he has cervical spine disorder that began during active service.  He asserts that it is either due to being punched in the nose during service, which is documented in the service treatment records, or is related to an automobile accident in service, which is not documented, and is related to heavy work during service.  The Veteran further contends that his service-connected right ankle disability and disabilities of the feet aggravate his cervical spine disorder.

As noted, the Veteran was diagnosed at private hospitalization in July 1970 as having cervical spondylosis.  The admission diagnosis was cervical spondylosis, and the final diagnosis was nerve root radiculopathy with irritation at C6,7, with cervical spondylosis.

Cervical spondylosis is "often applied nonspecifically to any lesion of the spine of a degenerative nature."  Stedman's Medical Dictionary 1678-79 (27th ed. 1999).  Cervical spondylosis is degenerative joint disease affecting the cervical vertebrae, intervertebral discs, and surrounding ligaments and connective tissue, sometimes with pain or paresthesia radiating along the upper limbs as a result of pressure on the nerve roots.  See Dorland's Illustrated Medical Dictionary 1780(31st ed. 2007).

Thus, since cervical spondylosis was diagnosed upon hospitalization within one year after discharge from active service, the Board will seek a medical opinion as to whether the Veteran experienced arthritis of the cervical spine to a degree of 10 percent disabling or greater within one year of discharge from active service, so as to warrant a grant of service connection on a presumptive basis for arthritis, a listed chronic disease in applicable statutes and regulations.  See 38 U.S.C.A. §§ 1101(3), 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Entitlement to TDIU

The Veteran's claim for a TDIU is inextricably intertwined with claims being remanded, as the outcome of either issue could affect the adjudication of TDIU.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (noting that remand of inextricably intertwined claims generally warranted for reasons of judicial economy even in absence of administrative error).

Increased evaluation for right ankle disability

At his March 2015 Board hearing, the Veteran asserted that his ankle was essentially fused, as he had only 5 degrees of plantar flexion.  He stated that there was ankylosis of the ankle.  These assertions indicate a worsening of his condition as the VA examinations in 2011 and 2012 indicated plantar flexion well beyond that.  The Veteran should be afforded a new VA examination to ascertain the current level of disability.  See 38 C.F.R. §§ 3.326, 3.327 (2014) (providing that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.
 
All claims on appeal

Additionally, in correspondence received in August 2014, the Veteran indicated he was receiving ongoing relevant treatment at the VA Medical Center (VAMC) in Memphis, Tennessee.  He indicated that all of his doctors were at the VAMC in Memphis.  The AOJ should seek to obtain any additional relevant records of treatment.  See 38 U.S.C.A. § 5103A(a)-(c). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his cervical spine disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's cervical spondylosis, diagnosed at hospitalization in July 1970, constituted arthritis of the cervical spine within one year after discharge from active service.  

If not, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's cervical spine disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  

In answering these questions, he examiner must consider the following:  1) the service treatment records; 2) the Veteran's assertions of an in-service punch to the face, automobile accident, and heavy manual labor; 3) the Veteran's assertions of neck symptoms at discharge and since that time; 4) the July 1970 private hospitalization records diagnosing cervical spondylosis and nerve root radiculopathy; 5) 1970 letter from a private neurologist, Dr. J; 6) the VA examination report dated March 2014; and 7) the May 2003 VA examination report.

Second, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right ankle disability and feet disabilities caused or aggravated the cervical spine disorder.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right ankle disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire must be utilized.  In addition, the examiner must specifically find whether there is ankylosis of the ankle.

4.  After the examinations have been conducted, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability. The claims folder contents must be made available for review. The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include her employability, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities. All opinions expressed should be accompanied by supporting explanation.

The examiner should be informed that the Veteran is service-connected for right ankle disability and disabilities of the feet, coronary artery disease, tinnitus, hearing loss, nasal airway obstruction, a right herniorrhaphy scar, and any other disabilities for which service connection is granted.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that each is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


